Opinion issued July 27, 2006








In The
Court of Appeals
For The
First District of Texas




NO. 01-06-00651-CV




IN RE MARK A. METZGER JR., Relator




Original Proceeding on Petition for Writ of Prohibition




MEMORANDUM  OPINION
          Relator, Mark A. Metzger Jr. (“Metzger”), has filed a petition for writ of
prohibition complaining of the trial court’s
 June 30, 2006 oral ruling ordering
Metzger to deposit with the trial court clerk $168,000 as security to suspend
judgment.  After due consideration, the Court denies the petition for writ of
prohibition.  The Court also denies Metzger’s request for emergency relief.
PER CURIAM
Panel consists of Justices Taft, Higley, and Bland.